November 2, 2009

 

VIA HAND-DELIVERY

PERSONAL AND CONFIDENTIAL

 

Michael L. McClanahan

218 Shadow Bay Boulevard South

Longwood, Florida 32779

 

Dear Michael:

This letter agreement (“Agreement”), when countersigned by you, will set forth
and constitute our agreement regarding the cessation of your employment with
Orange Bank of Florida (“Orange Bank”), as well as its past and present
officers, shareholders, directors, investors and employees (collectively the
“Released Parties”) as follows:

1.         This Agreement is subject to the Older Workers Benefit Protection Act
(the “Act”). Under the Act, we are required to afford you twenty-one (21) days
from November 2, 2009 (the date on which Orange Bank first informed you in
writing of these matters) until November 23, 2009 to consider and decide whether
to accept or reject its terms. Of course, you may accept the terms of this
Agreement in less time if you so desire. We strongly urge that you use as much
of the time afforded as you deem appropriate, not only to consider it yourself
but also to consult about it with an attorney or whomever you desire.

If you choose to enter into this Agreement, the Act also affords you the
absolute right to revoke this Agreement within seven (7) days of the date on
which you sign the Agreement. In order to make certain that you have not revoked
the Agreement, no payments will be paid pursuant to this Agreement until at
least ten (10) business days after the date on which you sign the Agreement.

Should you not enter into this Agreement on or before November 23, 2009 or
should you revoke it within the seven (7) day revocation period described above,
the only payments Orange Bank will make to you are those which ordinarily would
be paid under your written Employment Agreement with Orange Bank of Florida
dated June 1, 2008 (the “Employment Agreement”) as a result of your decision to
resign your employment with Orange Bank, without good cause.

2.         You acknowledge that you actively worked for Orange Bank as President
from March 15, 2005 through November 2, 2009, and further acknowledge that while
you claim that certain actions taken by Orange Bank allegedly enable you to
resign for “good reason” under the terms of the Employment Agreement dated June
1, 2008 between Orange Bank and you, Orange Bank disputes and rejects that
contention. Nevertheless, you and Orange Bank mutually desire to settle these
matters including, without limitation, all disputes arising out of or in any way
related to your employment with Orange Bank pursuant to the June 1, 2008
Employment Agreement between you and Orange Bank, as well as the cessation of
your employment with Orange Bank. Therefore, you and Orange Bank recognize and
agree that (a) this Agreement represents a compromise of disputed claims, (b)
that the terms and conditions of this Agreement are not to be construed as an
admission of liability on the part of you or Orange Bank; (c) that you and
Orange Bank enter into this Agreement only to avoid the expense and uncertainty
of further disputes or litigation; and (d) that this Agreement is entered into
voluntarily and in good faith.

 

--------------------------------------------------------------------------------





Michael L. McClanahan

November 2, 2009

Page 2

 



 

3.         In consideration of your signing and returning the original of this
Agreement to me on or before November 23, 2009, not revoking this Agreement by
delivering to me a written revocation within the seven (7) day revocation period
described above, and your agreement (evidenced by your signature below) to
voluntarily, knowingly and willingly generally release Orange Bank, as well as
the Released Parties from any and all claims, whether in tort, contract or under
statute, regulation, common law or otherwise, including without limitation, all
claims existing under or relating in any way to the June 1, 2008 Employment
Agreement between you and Orange Bank, as well as any aspect of your employment
with or separation from employment with Orange Bank, including, but not limited
to, claims under all federal, state or local constitutions and statutory
provisions, ordinances and regulations prohibiting employment discrimination
based upon age, race, color, sex, religion, disability, national origin,
veterans’ status, marital status, retaliation, or any other protected activity
under Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Acts of 1866, 1870 and 1871; the Civil Rights Act of 1991; the Constitution of
the United States; the Constitution of the State of Florida; the Employee
Retirement Income Securities Act of 1974, as amended; the Americans with
Disabilities Act, as amended; the Florida Civil Rights Act of 1992, as amended;
the Family and Medical Leave Act of 1993, as amended; the Florida Whistleblower
Act; the Age Discrimination in Employment Act of 1967, as amended; the Fair
Labor Standards Act; the Equal Pay Act; the Older Workers Benefit Protection
Act; and any other federal, state or local statute, regulation or judicial
decision relating to any term, condition or termination of employment, you will
receive the following: (i) payment of your current base salary, less deductions
required by law, which will be paid at Orange Bank’s ordinary payroll periods,
through May 31, 2011 (beginning at the time specified in Paragraph 1 above);
(ii) continuation through May 31, 2011 of the medical and insurance benefits
which you presently receive; and (iii) a revised stock option agreement in the
form attached hereto marked Exhibit “1” which are not incentive stock options
and which will entirely replace the Orange Bank of Florida Incentive Stock
Option Agreements dated October 17, 2007 and June 20, 2005, as amended on March
31, 2008 which you presently hold and which will afford you 52,500 vested option
shares at a strike price of $12.50 per share (and which will be signed and
delivered to you after you sign and do not timely revoke this Agreement). Except
as specified in this Paragraph 3, you will receive no other payments or benefits
from Orange Bank.

Orange Bank releases you from any and all claims, known or unknown, whether in
tort, contract or under statute, regulation, common law or otherwise, which it
may have against you relating to your performance under the June 1, 2009
employment agreement between you and Orange Bank.

4.         While you will remain an employee of Orange Bank through May 31,
2011, by signing below you voluntarily resign, immediately, from any offices you
may occupy or as a director of Orange Bank. Moreover, after November 2, 2009 you
will neither be expected nor required to regularly report to work at Orange Bank
despite the fact that you will continue to receive your regular base salary,
less deductions required by law, at regular payroll intervals beginning on the
date specified above. Nevertheless, throughout the time you receive salary
continuation payments from Orange Bank under this Agreement Orange Bank reserves
the right to ask that you to provide information, without other or additional
compensation, regarding business development matters which may arise from time
to time through May 31, 2011 or on other matters on which you were working as of
October 28, 2009. If requested to provide such information, you agree to provide
such information promptly, in a diligent, careful, thorough, professional and
confidential matter consistent with good business practices. You also agree,
throughout the time you are receiving payments hereunder to fully cooperate with
Orange Bank and the Released Parties and to effect an orderly transition of your
work responsibilities and duties. However, nothing contained in this Agreement
will prohibit you from seeking or accepting other employment prior to May 31,
2011, except as may be prohibited by other provisions of this Agreement.

 



 

--------------------------------------------------------------------------------





Michael L. McClanahan

November 2, 2009

Page 3

 



 

5.         You agree that as an employee of Orange Bank you had access to
confidential information of Orange Bank and the Released Parties and that Orange
Bank has a legitimate interest in protecting its confidential information.
Accordingly, you agree that you will not release or divulge any confidential
information whatsoever relating to Orange Bank or the Released Parties to any
person or entity without the prior written consent of the CEO of Orange Bank and
further agree not to disparage or engage in conduct which is inimical, contrary
or harmful to the interests of Orange Bank or any of the Released Parties.
Confidential information does not include information that is available to the
public other than through a breach of this Agreement. You further agree that you
shall return any papers, lists, books, files, and computer stored or generated
information, including any information stored on any computer hard drive,
diskettes, tapes, or other format which you received as a result of your
employment with Orange Bank within seven (7) days of executing this Agreement
and that you will retain no copies of any format.

6.         You agree to not remove from Orange Bank, in any form or medium, any
property, document or form of Orange Bank without the prior written
authorization of the CEO of Orange Bank nor any property, document or form of
any customer or client or prospective customer or client of Orange Bank without
the prior written authorization of both the client or customer and the CEO of
Orange Bank.

7.         You agree that Orange Bank has a legitimate business interest in
protecting during the term of your employment with Orange Bank, its investment
in you as an employee. Accordingly, during the period of time you receive
payments from Orange Bank hereunder, namely, until May 31, 2011 you agree that
you will not enter into the employ of, directly or indirectly, either as an
executive, partner, director, officer, consultant, principle, agent, or
employee, or have any ownership interest (or any other interest of any variety),
direct or indirect, in any other FDIC insured depository institution (whether
presently existing or subsequently established) which has an office located
within a radius of fifty (50) miles of any office of Orange Bank.
Notwithstanding the foregoing, Orange Bank hereby consents that you may retain
any passive stock ownership interest which you presently possess in a banking
institution but you may not expand that ownership interest by purchasing or
otherwise receiving grants, options, pledges, or any other form of ownership
interest, whatsoever, directly or indirectly, in exchange for any working effort
on your part.

8.         You agree that Orange Bank has a legitimate business interest in
protecting its relationships with its customers and employees. Accordingly, you
agree that during the period of time you are receiving payments by Orange Bank
and for a period of two (2) years thereafter you will not, directly or
indirectly, (a) solicit for employment by yourself, or on behalf of anyone else,
or employ, directly or indirectly, any employee of Orange Bank or any person who
was an employee of Orange Bank within twelve (12) months prior to any such
solicitation of employment; (b) directly or indirectly induce, or attempt to
induce, any employee of Orange Bank to terminate such employee’s employment with
Orange Bank; (c) directly or indirectly solicit or induce, or attempt to induce,
anyone having a customer, vendor or business relationship with Orange Bank to
terminate or curtail such relationship with Orange Bank; (d) make any untrue
statement concerning Orange Bank, or any of the Released Parties to anyone or
(e) permit anyone controlled by you, or any person acting on behalf of you, to
do any of the foregoing.

9.         Notwithstanding any other provision of this Agreement or the attached
stock option agreement, if, at any time prior to May 31, 2011 or your exercise
of any options granted you in the attached stock option agreement you, in the
determination of Orange Bank violate this Agreement, you shall forfeit any
unexercised options granted to you by the attached stock option agreement and
Orange Bank shall have the further right to cease to pay you any further monies
which may be remaining under the terms of this Agreement. Additionally, and
because the foregoing sentence is expressly not intended by you and Orange Bank
to constitute a liquidated

 

 

--------------------------------------------------------------------------------





Michael L. McClanahan

November 2, 2009

Page 4

 



 

damages provision, you further agree that any breach by you of the provisions of
Paragraphs 5 through 8 of this Agreement will give rise to an action for breach
of contract which cannot be reasonably or be adequately remedied by monetary
damages alone. Accordingly, you understand and agree that because the agreements
hereunder are special, unique and extraordinary in character, in the event of a
breach by you, Orange Bank shall be entitled to equitable relief, including a
temporary, preliminary and permanent injunction to remedy any such breach in
addition to Orange Bank’s cessation of payments and cancellation of any
remaining unexercised options or pursuit of any other available remedy.

10.       You agree that the terms of this Agreement require that you not
regularly report to work between November 2, 2009 and May 31, 2011, that Orange
Bank is not obligated to provide to you the stock option agreement attached
hereto marked Exhibit “1” and that absent entry into this Agreement you are
presently obligated not to compete with Orange Bank for two years following the
cessation of your employment with Orange Bank. As such, you acknowledge and
agree that the payments and other considerations that you will receive hereunder
constitute adequate and full consideration for the provisions of this Agreement
including, specifically, the release provided by you in favor of Orange Bank and
the Released Parties in Paragraph 3 above.

11.       You agree that at no time in the future will you apply for employment
or otherwise request to be considered for employment with Orange Bank or any of
the Released Parties. In the event that Orange Bank or any of the Released
Parties hires you, you understand and agree that Orange Bank or the Released
Parties will have automatic cause to release you and such release shall not
constitute a violation of the United States Constitution or the Constitution of
any state nor violate any state or federal law, judicial decision, order or
regulation. You further agree and acknowledge that you hereby voluntarily waive,
release, discharge and acquit any such cause of action, if any.

12.       You acknowledge and agree that this Agreement (and its attachment)
represents the complete and entire understanding and agreement between you,
Orange Bank and the Released Parties concerning its subject matter, and that it
supersedes, cancels and replaces all prior agreements, discussions and
understandings, whether written or oral, with respect to your employment at
Orange Bank, the cessation of your employment at Orange Bank, including, for
example, the June 1, 2008 Employment Agreement between you and Orange Bank, and
the Orange Bank of Florida Incentive Stock Option Agreements dated October 17,
2007 and June 20, 2005, as amended on March 31, 2008. You further agree that
this Agreement may not be modified, changed or amended in any manner except by a
written document signed by you and the CEO of Orange Bank and further agree that
the provisions of Paragraphs 5 through 8 survive the termination of this
Agreement. You also agree that each provision of this Agreement shall be
interpreted exclusively under Florida law in such a manner as to be effective
and valid under Florida law. You further agree that if any provision of this
Agreement, in whole or in part, is held to be invalid or unenforceable under
Florida law such invalidity will not affect the enforceability of any other
provision. Moreover, if any provision of the Agreement is found invalid you and
Orange Bank agree that the Court shall reform such provision so that it may be
enforced to the fullest extent permitted by Florida law or excised from the
Agreement without affecting the validity, legality or enforceability of any
remaining provision(s).

In order to confirm your agreement to the foregoing terms of this Agreement,
please sign at the place provided below and return the original countersigned
Agreement to me on or before 5:00 p.m. November 23, 2009. Of course, if you have
any questions, please direct them to me and I will provide you with a prompt
response.

Thank you for your service to, and efforts on behalf of, Orange Bank. We wish
you well.

 

 

--------------------------------------------------------------------------------





Michael L. McClanahan

November 2, 2009

Page 5

 



 

Very truly yours,

/s/ Charlie W. Brinkley, Jr.

Charlie W. Brinkley, Jr.

Chief Executive Officer

 

I have read each of the foregoing provisions of this Agreement and have had an
opportunity to ask questions about its terms. I fully understand and agree with
the terms of this Agreement and to be bound by the same. I fully recognize and
understand that this Agreement includes a settlement of disputed claims and a
release of all claims by me against Orange Bank and the Released Parties, as
defined above, and is intended to be, and is, a voluntary and complete release
by me of all claims, if any, whether known or unknown, which I may have against
Orange Bank and any of the Released Parties, through the date on which I sign
this Agreement, regarding any and all aspects of my employment with Orange Bank,
including the cessation of my employment with Orange Bank effective May 31,
2011, as well as my resignation as an officer or director of Orange Bank or any
of the Released Parties as of today’s date.

 

 

/s/ Michael L. McClanahan

 

Michael L. McClanahan

 

 

Date :November 20, 2009

 

 

--------------------------------------------------------------------------------



 

 